 



Exhibit 10.48
NATIONAL CITY CORPORATION
2004 DEFERRED COMPENSATION PLAN
Non-Elective Deferred Compensation Award Statement
     WHEREAS, National City Corporation (“Corporation”) has adopted the National
City Corporation 2004 Deferred Compensation Plan (the “Plan”); and
     WHEREAS, Article IV of the Plan provides for the granting of Non-Elective
Deferred Compensation to Eligible Employees as selected from time to time by the
Committee; and
     WHEREAS, any such award of Non-Elective Deferred Compensation shall be
subject to such vesting requirements and other restrictions as the Committee
shall determine appropriate; and
     WHEREAS, the individual identified as Participant on the Cover Sheet that
is attached hereto and hereby made a part hereof (“Cover Sheet”) has been
awarded Non-Electived Deferred Compensation in the amount set forth on the Cover
Sheet, subject to the terms set forth in this Non-Elective Deferred Compensation
Award Statement (this “Agreement”); and
     WHEREAS, Corporation desires reasonable protection for its confidential
business information and from competitive activity by Participant; and
     WHEREAS, Participant agrees to receive an award of Non-Elective Deferred
Compensation under the Plan subject to the terms of this Agreement;
     NOW, THEREFORE, pursuant to the Plan and the terms and conditions of this
Agreement, Corporation hereby awards to Participant on the date listed on the
Cover Sheet as the “Award Date” the amount of Non-Elective Deferred Compensation
as is stated on the Cover Sheet as the “Amount of Award” (the “Award”), subject
to the terms and conditions of the Plan and to the following terms, conditions,
limitations and restrictions and the Corporation and Participant hereby agree as
follows:
     1. The Award represents the right to receive the stated amount of deferred
compensation, subject to the terms and conditions set forth in the Plan and this
Agreement. The non-elective deferred compensation will be credited to
Participant in an unfunded bookkeeping account maintained in accordance with
Article V of the Plan (the “Account”).
     2. The Award shall vest on the earlier of the “Vesting Date” set forth in
the Cover Sheet, a Change in Control (as hereinafter defined), or Participant’s
death or Disability (as hereinafter defined), provided such event occurs prior
to termination of employment (“Vesting Date”). Upon the occurance of any such
vesting event, the Award (as adjusted for any gains and/or losses under the
terms of the Plan) shall be non-forfeitable and shall be distributed to
Participant at such time as is determined under the Plan except as set forth in
the Cover Sheet. The Award or any portion of the Award that has not vested as of
the latest vesting date set forth on the Cover Sheet shall be forfeited and such
forfeited Award (or portion thereof), as adjusted for any earnings (losses) on
such Award (or portion thereof), shall be debited from the Participant’s
unfunded bookkeeping account.
     3. Participant acknowledges and agrees that in the performance of his
duties of employment with Employer he may be in contact with customers,
potential customers and/or information about customers or potential customers of
Employer either in person, through the mails, by telephone or by other
electronic means. Participant also acknowledges and agrees that trade secrets
and Confidential Information of Employer, as defined in Section 3(c) of this
Agreement, gained by Participant during his employment with Employer, have been
developed by Employer through substantial expenditures of time, effort and
financial resources and constitute valuable and unique property of Employer.
Participant further understands, acknowledges and agrees that the foregoing
makes it necessary for the protection of Employer’s businesses that Participant
not divert business or customers from Employer and that Participant maintain the
confidentiality and integrity of the Confidential Information as hereinafter
defined:
          (a) Participant agrees that he will not, during his employment by
Employer and for a period of one (1) year after Termination Date, no matter how
terminated (the “Business Protection Period”):
          (i) directly or indirectly solicit, divert, entice or take away any
customers, business, patronage or orders from any customers, clients or
businesses with whom Participant has had contact, involvement or responsibility
during Participant’s employment with the Employer, or attempt to do so, on
behalf of any person (including Participant), firm association or corporation
for the sale of any product or service that is the same,

 



--------------------------------------------------------------------------------



 



NATIONAL CITY CORPORATION
2004 DEFERRED COMPENSATION PLAN
Non-Elective Deferred Compensation Award Statement
similar to or a substitute for, any product or service offered by Employer,
          (ii) directly or indirectly solicit, divert, entice or take away any
potential customer identified, selected or targeted by Employer with whom
Participant has had contact, involvement or responsibility during his or her
employment with Employer, or attempt to do so, for the sale of any product or
service that is the same, similar to or a substitute for, any product or service
offered by Employer, or
          (iii) accept or provide assistance in the accepting of (including, but
not limited to, providing any service, information, assistance or other
facilitation or other involvement) business, patronage or orders from customers
or any potential customers of Employer with whom Participant has had contact,
involvement or responsibility on behalf of any person (including Participant),
firm, association or corporation.
Nothing contained in this Section 3(a) shall preclude Participant from accepting
employment with a company, firm, or business that competes with Employer so long
as Participant’s activities do not violate the provisions of Sections 3(a)(i),
3(a)(ii) or 3(a)(iii) above or any of the provisions of Sections 3(b) and 3(c)
below.
          (b) Participant agrees that he will not directly or indirectly at any
time during or after the term of this Agreement solicit, induce, confer or
discuss with any employee of the Employer or attempt to solicit, induce, confer
or discuss with any employee of the Employer the prospect of leaving the employ
of the Employer, termination of his or her employment with the Employer, or the
subject of employment by some other person or organization. Participant further
agrees that he will not directly or indirectly at any time during or after the
term of this Agreement hire or attempt to hire any employee of the Employer.
          (c) Participant will keep in strict confidence, and will not, directly
or indirectly, at any time during or after the term of this Agreement, disclose,
furnish, disseminate, make available or use (except in the course of performing
his duties of employment with the Employer) any trade secrets or confidential
business or technical information of the Employer or Employer’s customers (the
“Confidential Information”), without limitation as to when or how Participant
may have acquired such information. The Confidential Information shall include
the whole or any portion or phase of any scientific or technical information,
design, process, procedure, formula, pattern, compilation, program, device,
method, technique or improvement, or any business information or plans,
financial information, or listing of names, addresses or telephone numbers,
including without limitation, information relating to Employer’s customers or
prospective customers, Employer’s customer lists, contract information including
terms, pricing and services provided, information received as a result of
customer contacts, Employer’s products and processing capabilities, methods of
operation, business plans, financials or strategy, and agreements to which
Employer may be a party. The Confidential Information shall not include
information that is or becomes publicly available other than as a result of
disclosure by Participant. Participant specifically acknowledges that the
Confidential Information, whether reduced to writing or maintained in the mind
or memory of Participant and whether compiled by Employer and/or Participant,
derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been put forth by Employer to
maintain the secrecy of such information, that such information is the sole
property of Employer and that any retention and use of such information during
or after Participant’s employment with Employer (except in the course of
performing his duties of employment with Employer) shall constitute a
misappropriation of Employer’s trade secrets. Participant further agrees that,
at the time of termination of his employment he will return to Employer, in good
condition, all property of Employer, including, without limitation, the
Confidential Information. In the event that said items are not so returned,
Employer shall have the right to charge Participant for all reasonable damages,
costs, attorney’s fees and other expenses incurred in searching for, taking,
removing, and/or recovering such property. If Participant is requested or
required (either verbally or in writing) to disclose any

Page 2



--------------------------------------------------------------------------------



 



NATIONAL CITY CORPORATION
2004 DEFERRED COMPENSATION PLAN
Non-Elective Deferred Compensation Award Statement
Confidential Information, he shall promptly notify Employer of this request and
he shall promptly provide Employer with a copy of the written request or a
description of any verbal request so that Employer may seek a protective order
or other appropriate remedy. If a protective order or other appropriate remedy
is not obtained in a reasonable period of time, Participant may furnish only
that portion of the Confidential Information that Participant is legally
required to disclose.
     4. During the Business Protection Period (and for any extended period as
provided in Section 5 below) Participant agrees to communicate the contents of
this Agreement to any person, firm, association, or corporation that Particpant
intends to be employed by, associated with, or represent.
     5. If it shall be judicially determined that the Participant has violated
any of his obligations under Section 3 of this Agreement, then the period
applicable to the obligation which he shall have been determined to have
violated shall automatically be extended by a period of time equal in length to
the period during which said violation(s) occurred.
     6. Particpant acknowledges and agrees that the remedy at law available to
Employer for breach of any of his obligations under this Agreement would be
inadequate, and agrees and consents that in addition to any other rights or
remedies that Employer may have at law or in equity, temporary and permanent
injunctive relief may be granted in any proceeding that may be brought to
enforce any provision contained in Sections 3 through 5 of this Agreement,
without the necessity of proof of actual damage.
     7. Participant acknowledges that Participant’s obligations under this
Agreement are reasonable in the context of the nature of Employer’s businesses
and that competitive injuries likely to be sustained by Employer if Participant
violated such obligations. Participant further acknowledges that this Agreement
is made in consideration of, and is adequately supported by the Award, which
Participant acknowledges constitutes new and good, valuable and sufficient
consideration.
     8 It is expressly understood and agreed that although Participant and
Corporation consider the restrictions contained in Section 3 hereof to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.
     9. The failure of Employer to enforce any provision of this Agreement shall
not be construed to be a waiver of such provision or of the right of the
Employer thereafter to enforce each and every provision.
     10. All capitalized terms used but not defined in this Agreement shall have
the meaning ascribed to such terms as set forth in the Plan.
     11. As used in this Agreement, “Disability” means the inability, by reason
of a medically determinable physical or mental impairment, to engage in
substantial and gainful activity for a continuous period of 26 weeks or more as
determined by the Board.
     12. Change in Control shall mean the occurrence of any of the following
events:
     (a) the Corporation is merged, consolidated or reorganized into or with a
Person, and as a result of such merger, consolidation or reorganization less
than sixty-five percent of the combined voting power of the then-outstanding
securities of such corporation or person immediately after such transaction are
held in the aggregate by the holders of Voting Stock of the Corporation
immediately prior to such transaction;
     (b) the Corporation sells or otherwise transfers all or substantially all
of its assets to another Person, and as a result of such sale or transfer less
than sixty-five percent of the combined voting power of the then-outstanding
Voting Stock of such corporation or person immediately after such sale or
transfer is held in the aggregate by the holders of Voting Stock of

Page 3



--------------------------------------------------------------------------------



 



NATIONAL CITY CORPORATION
2004 DEFERRED COMPENSATION PLAN
Non-Elective Deferred Compensation Award Statement
the Corporation immediately prior to such sale or transfer;
     (c) any individual, entity or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act) becomes the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing more
than fifteen percent (15%) of the Voting Stock of the Corporation provided,
however, that:
   (i) for purposes of this Section 12(c), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition of the Voting Stock of the
Corporation directly from the Corporation that is approved by a majority of the
Incumbent Directors (defined below), (B) any acquisition of the Voting Stock of
the Corporation by the Corporation, and (C) any acquisition of the Voting Stock
of the Corporation by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Subsidiary of the Corporation;
   (ii) if any Person is or becomes the beneficial owner of 15% or more of the
combined voting power of the then-outstanding Voting Stock of the Corporation as
a result of a transaction described in clause (A) of Section 12(c)(1) above and
such Person thereafter becomes the beneficial owner of any additional shares of
the Voting Stock of the Corporation representing 1% or more of the
then-outstanding the Voting Stock of the Corporation, other than in an
acquisition directly from the Corporation that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by the Corporation in which all holders of the
Voting Stock of the Corporation are treated equally, such subsequent acquisition
shall be treated as a Change in Control unless exempted by Section 12(c)(iv)
below;
   (iii) a Change in Control will not be deemed to have occurred if a Person is
or becomes the beneficial owner of 15% or more of the Voting Stock of the
Corporation as a result of a reduction in the number of shares of the Voting
Stock of the Corporation outstanding pursuant to a transaction or series of
transactions that is approved by a majority of the Incumbent Directors unless
and until such Person thereafter becomes the beneficial owner of any additional
shares of the Voting Stock of the Corporation representing 1% or more of the
then-outstanding Voting Stock of the Corporation, other than as a result of a
stock dividend, stock split or similar transaction effected by the Corporation
in which all holders of the Voting Stock of the Corporation are treated equally;
and
   (iv) if within 45 days of first learning a Person has acquired or is to
acquire beneficial ownership of 15% or more of the Voting Stock of the
Corporation the Board by majority vote of the Incumbent Directors (i) determines
that a Person’s acquisition of beneficial ownership of 15% or more of the Voting
Stock of the Corporation does not constitute a Change in Control and
(ii) establishes a limit (such limit to be less than 50% of the Voting Stock of
the Corporation) as to the maximum number of shares such Person may acquire
before a Change in Control shall be deemed to have occurred, then no Change in
Control shall have occurred as a result of such Person’s applicable
acquisition(s);
     (d) if, during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Directors of the Corporation
(“Incumbent Directors”) cease for any reason to constitute at least a majority
thereof; provided, however, that for purposes of this clause (d) each Director
who is first elected, or first nominated for election by the Corporation’s
stockholders, by a vote of at least two-thirds of the Directors of the
Corporation (or a committee thereof) then still in office who were Directors of
the Corporation at the beginning of any such period will be deemed to have been
a Director of the Corporation at the beginning of such period; or
     (e) approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

Page 4



--------------------------------------------------------------------------------



 



NATIONAL CITY CORPORATION
2004 DEFERRED COMPENSATION PLAN
Non-Elective Deferred Compensation Award Statement
     (f) Notwithstanding the foregoing provisions of Section 12(a), 12(b) or
12(d), in the case where the individuals who constitute the Incumbent Directors
at the time a specific transaction described in Section 12(a) or 12(b) is first
presented or disclosed to the Board, will, by the terms of the definitive
agreement for that transaction, constitute at least fifty percent (50%) of the
resulting corporation’s or Person’s directors immediately following consummation
of such transaction, provided that such resulting corporation’s or Person’s
directors are not subject to removal following the consummation of the
transaction as a result of the terms and conditions of the transaction, then,
prior to the occurrence of any event that would otherwise constitute a Change in
Control under Section 12(a) 12(b) or 12(d), the Board may determine by majority
vote of the Incumbent Directors that the specific transaction does not
constitute a Change in Control under Sections 12(a), 12(b) and/or 12(d).
     (g) Notwithstanding the foregoing, in the event a Change in Control
ultimately results from discussions or negotiations involving Corporation or any
of its officers or directors, the “Effective Date” of such Change in Control
shall be the date uninterrupted discussions or negotiations commenced;
otherwise, such Effective Date or Change in Control shall be the Implementation
Date of such Change in Control.
          (h) The “Implementation Date” shall be the earliest to occur of the
events specified in Sections 12(a) through 12(e).
     13. By entering into this Agreement and accepting the Award, Participant
acknowledges that: (a) the Plan is discretionary and may be modified, suspended
or terminated by the Corporation at any time as provided in the Plan; (b) the
grant of the Award is a one-time benefit and does not create any contractual or
other right to receive future grants of awards or benefits in lieu of awards;
(c) all determinations with respect to any such future awards, including, but
not limited to, the times when awards will be granted, the amount of such
awards, and the vesting of such awards, will be at the sole discretion of the
Corporation; (d) Participant’s participation in the Plan is voluntary; (e) the
value of the Award is an extraordinary item which is outside the scope of
Participant’s employment contract, if any; (f) the Award is not part of normal
or expected compensation for any purpose, including without limitation for
calculating any benefits, severance, resignation, termination, bonuses, pension
or retirement benefits or similar payments; (g) neither the Plan nor the grant
of the Award confers upon Participant any right to continue in the employ of (or
any other relationship with) Employer, nor do they limit in any respect the
right of Employer to terminate Participant’s employment or other relationship
with Employer, at any time and furthermore, the grant of the Award will not be
interpreted to form an employment contract between Participant and Employer.
     14. It is the Participant’s responsibility to execute this Agreement (the
“Executed Agreement”) and deliver the Executed Agreement to the Corporate Human
Resources Department at the address listed on the Cover Sheet. If the Executed
Agreement is not received by the Corporate Human Resources Department within
90 days after the Award Date, this Award will terminate and this Agreement will
be null and void.
     15. The Participant agrees that any action, claim, counterclaim, cross
claim, proceeding, or suit, whether at law or in equity, whether sounding in
tort, contract, or otherwise at any time arising under or in connection with
this Agreement, the administration, enforcement, or negotiation of this
Agreement, or the performance of any obligations in respect of this Agreement
(each such action, claim, counterclaim, cross claim, proceeding, or suit, an
“Action”) shall be brought exclusively in a federal court or state court located
in the city of Cleveland, Ohio. Each of the parties hereby unconditionally
submit to the jurisdiction of any such court with respect to each such Action
and hereby waive any objection each of the parties may now or hereafter have to
the venue of any such Action brought in any such court.
     16. Sections 3 though 9, 15 and 17 shall survive the termination of this
Agreement.
     17. This Agreement shall be construed in accordance with, and governed by
the internal substantive laws of the State of Ohio.

Page 5